Exhibit 10.40

RESTAURANT BRANDS INTERNATIONAL INC.

AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

BASE MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless defined in this Base Matching Restricted Stock Unit Award Agreement (the
“Award Agreement”), capitalized terms will have the same meanings ascribed to
them in the Restaurant Brands International Inc. Amended and Restated 2014
Omnibus Incentive Plan (as may be amended from time to time, the “Plan”).

Pursuant to Section 8 of the Plan, you have been granted Restricted Stock Units
(the “RSUs”) on the following terms and subject to the provisions of the Plan,
which is incorporated herein by reference. The RSUs are granted in connection
with your purchase of Shares in the Company’s 2016 Bonus Swap Program (the
“Related Shares”). In the event of a conflict between the provisions of the Plan
and this Award Agreement, the provisions of the Plan will govern.

 

Total Number of RSUs:    [                    ] Grant Date:    February 24, 2017
Vesting Date:    100% of the RSUs will vest on December 31, 2021, subject to
your continued Service through the Vesting Date and further subject to the
Section entitled “Termination” in Exhibit A.

By accepting this Award Agreement, you and the Company agree that this Award of
RSUs is granted under and governed by the terms and conditions of the Plan, the
terms and conditions set forth in the attached Exhibit A, and the general terms
and conditions for employees outside the U.S. and any special terms and
conditions for your country set forth in Exhibits B and C. Exhibits A, B and C
constitute part of this Award Agreement.

 

PARTICIPANT     RESTAURANT BRANDS INTERNATIONAL INC.  
                                                                                
                         By:                                        
                                                                  Name:      
Name: Jill Granat         Title:   General Counsel  

 

1



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF THE

BASE MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT

No Payment for Shares.

No payment is required for Shares that you receive under this Award.

Restricted Stock Units.

Each RSU represents a right to receive one Share subject to the terms and
conditions of the Plan and this Award Agreement.

Vesting.

The RSUs will vest on the Vesting Date as set forth in this Award Agreement.
Subject to the section below entitled “Termination,” the RSUs will vest only
while you are employed by the Company or any of its Affiliates on the Vesting
Date.

Adjustment for Certain Events.

If and to the extent that it would not cause a violation of Section 409A of the
Code or other applicable law, if any Corporate Event described in Section 5(d)
of the Plan shall occur, the Committee shall make an adjustment as described in
such Section 5(d) in such manner as the Committee may, in its sole discretion,
deem appropriate and equitable to prevent substantial dilution or enlargement of
the rights provided under this Award.

Termination.

Upon termination of your Service (other than as set forth below) prior to the
Vesting Date, you will forfeit all of your RSUs that are unvested at the time of
termination without any consideration due to you. For the purposes of the Plan
and this Award Agreement, your Service will not be deemed to be terminated in
the event that you transfer employment from the Company to any Affiliate or from
an Affiliate to the Company or another Affiliate, as the case may be.

If your Service terminates on or after December 31, 2018 (but prior to the
Vesting Date) Without Cause or by reason of your Retirement (as defined below),
you shall be vested in the number of RSUs as if the RSUs subject to this Award
vested 40% on December 31, 2018, 60% on December 31, 2019, 80% on December 31,
2020 and 100% on December 31, 2021, and you shall be entitled to receive a
number of Shares equal to the number of vested RSUs in accordance with the
section entitled “Settlement of RSUs.” For the avoidance of doubt, if your
Service terminates prior to December 31, 2018 Without Cause or by reason of your
Retirement, you will forfeit all of your RSUs.

 

2



--------------------------------------------------------------------------------

If your Service terminates prior to the Vesting Date by reason of Disability (as
defined below), you shall be vested in the number of RSUs as if the RSUs subject
to this Award vested 20% on each of December 31, 2017, December 31, 2018,
December 31, 2019, December 31, 2020 and December 31, 2021, respectively, and
you shall be entitled to receive a number of Shares equal to the number of
vested RSUs in accordance with the section entitled “Settlement of RSUs.”

If your Service terminates prior to the Vesting Date by reason of your death,
your Beneficiary shall be vested in the number of RSUs as if the RSUs subject to
this Award vested 20% on December 31, 2017, 40% on December 31, 2018 and 100% on
December 31, 2019 and your Beneficiary shall be entitled to receive a number of
Shares equal to the number of RSUs vested on the date of your death in
accordance with the section entitled “Settlement of RSUs.”

The date of termination of your Service will not be extended by any period of
notice of termination of employment, payment in lieu of notice or severance
mandated under local law, whether statutory, contractual or at common law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law) regardless of the reason for such termination and whether
or not later found to be invalid or in breach of laws in the jurisdiction where
you are rendering Service or the terms of your Employment Agreement, if any. The
Committee shall have the exclusive discretion to determine the date of
termination of your Service for purposes of this Award (including whether you
may still be considered to be providing services while on a leave of absence).

In the event that there is a conflict between the terms of this Award Agreement
regarding the effect of a termination of your Service on this Award and the
terms of any Employment Agreement, the terms of your Employment Agreement will
govern.

Subject to any terms and conditions that the Committee may impose in accordance
with Section 13 of the Plan, in the event that a Change in Control occurs and,
within twelve (12) months following the date of such Change in Control, your
Service is terminated by your employer (the “Employer”) Without Cause (as
defined herein), this Award shall vest in full upon such termination. In the
event that there is a conflict between the terms of this Award Agreement
regarding the effect of a Change in Control on this Award and the terms of any
Employment Agreement, the terms of this Award Agreement will govern.

For purposes of this Award Agreement, the following terms shall have the
following meanings:

“Cause” means (i) a material breach by you of any of your obligations under any
written employment agreement with the Company or any of its Affiliates, (ii) a
material violation by you of any of the policies, procedures, rules and
regulations of the Company or any of its Affiliates applicable to employees or
other service providers generally or to employees or other service providers at
your grade level; (iii) the failure by you to reasonably and substantially
perform your duties to the Company or its

 

3



--------------------------------------------------------------------------------

Affiliates (other than as a result of physical or mental illness or injury);
(iv) your willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of the Company or any of its Affiliates; (v) your fraud or
misappropriation of funds; or (vi) the commission by you of a felony or other
serious crime involving moral turpitude; provided that if you are a party to an
Employment Agreement at the time of termination of your Service and such
Employment Agreement contains a different definition of “cause” (or any
derivation thereof), the definition in such Employment Agreement will control
for purposes of this Award Agreement.

If you are terminated Without Cause and, within the twelve (12) month period
subsequent to such termination of your Service, the Company determines that your
Service could have been terminated for Cause, subject to anything to the
contrary that may be contained in your Employment Agreement at the time of
termination of your Service, your Service will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.

“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any Affiliate for a period of six
(6) consecutive months or longer; provided that if you are a party to an
Employment Agreement at the time of termination of your Service and such
Employment Agreement contains a different definition of “disability” (or any
derivation thereof), the definition in such Employment Agreement will control
for purposes of this Award Agreement.

“Retirement” means a termination of Service by you on or after the later of
(i) your 55th birthday and (ii) your completion of five years of Service with
the Company or its Affiliates.

“Vesting Date” means December 31, 2021 or such earlier vesting date as may be
provided in this Award Agreement.

“Without Cause” means a termination of your Service by you for “Good Reason,” if
you have an Employment Agreement that defines the term “Good Reason,” or by the
Employer other than any such termination by the Employer for Cause or due to
your death or Disability; provided that if you are a party to an Employment
Agreement at the time of termination of your Service and such Employment
Agreement contains a different definition of “without cause” (or any derivation
thereof), the definition in such Employment Agreement will control for purposes
of this Award Agreement. Notwithstanding the foregoing, if you are a party to an
Employment Agreement at the time of termination of your Service and such
Employment Agreement provides that a termination of your Service by you for
“Good Reason” constitutes termination of your Service “Without Cause”, such
termination for Good Reason shall not constitute termination Without Cause for
purposes of the acceleration of your RSUs following a Change in Control.

 

4



--------------------------------------------------------------------------------

Forfeiture of Unvested RSUs upon the Transfer of Related Shares.

If you Transfer (other than pursuant to the laws of descent and distribution)
any of the Related Shares before the Vesting Date, you will immediately forfeit
the number of unvested RSUs equal to the product of (i) the total number of
unvested RSUs and (ii) a fraction, (A) the numerator of which is the aggregate
number of Related Shares Transferred and (B) the denominator of which is the
aggregate number of Related Shares originally purchased.

Settlement of RSUs.

The Company shall deliver to you (or your Beneficiary, if applicable) a number
of Shares equal to the number of RSUs that vest in accordance with this Award
Agreement as soon as practicable (but in no event more than 60 days) following
the Vesting Date. You will have no rights of a shareholder with respect to the
RSUs until such Shares have been delivered to you.

Dividend Equivalents.

During the term of this Award Agreement, you shall be automatically granted
additional RSUs with respect to a number of Shares (rounded to six decimal
places) having a Fair Market Value as of the applicable dividend payment date
equal to the value of any dividends or other distributions that would have been
distributed to you if each of the Shares to be delivered to you upon settlement
of the RSUs instead was an issued and outstanding Share owned by you (“Dividend
Equivalents”). The additional RSUs granted to you as Dividend Equivalents shall
be subject to the same terms and conditions under this Award Agreement as the
RSUs to which they relate, and shall be settled (rounded down to the nearest
whole number) and vest in the same manner and at the same times as the RSUs to
which they relate. Each Dividend Equivalent shall be treated as a separate
payment for purposes of Section 409A of the Code.

Taxes.

Regardless of any action the Company or your Employer takes with respect to any
or all income tax, social security or insurance, fringe benefits tax, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or settlement of RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or Dividend
Equivalents; and (2) do not commit to structure the terms of the grant or any
aspect of this Award to reduce or eliminate your liability for Tax-Related
Items.

Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the

 

5



--------------------------------------------------------------------------------

Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer or
from proceeds of the sale of Shares. Alternatively, or in addition, if
permissible under local law, the Company may in its sole and absolute discretion
(1) sell or arrange for the sale of Shares that you acquire to meet the
withholding obligation for Tax-Related Items (on your behalf pursuant to this
authorization without further consent), and/or (2) withhold the amount of Shares
necessary to satisfy the Tax-Related Items, provided, however, that if you are a
Section 16 officer of the Company under the U.S. Securities and Exchange Act of
1934, as amended, then the Company will satisfy any withholding obligation only
by withholding Shares pursuant to (2) above, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case the obligation for Tax-Related
Items may be satisfied by another method or a combination of other methods.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you may receive a refund of any over-withheld amount in cash and will
have no entitlement to the Shares equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested RSU,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this section.

No Guarantee of Continued Service.

You acknowledge and agree that the vesting of this Award on the Vesting Date is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further acknowledge and agree that this Award
Agreement, the transactions contemplated hereunder and the Vesting Date shall
not be construed as giving you the right to be retained in the employ of, or to
continue to provide services to, the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss you, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
any other agreement binding you, the Company or the applicable Affiliate. The
receipt of this Award is not intended to confer any rights on you except as set
forth in this Award Agreement.

 

6



--------------------------------------------------------------------------------

Termination for Cause; Restrictive Covenants.

In consideration for the grant of this Award and for other good and valuable
consideration, the sufficiency of which is acknowledged by you, you agree as
follows:

Upon (i) a termination of your Service for Cause, (ii) a retroactive termination
of your Service for Cause as permitted herein or under your Employment
Agreement, or (iii) a violation of any post-termination restrictive covenant
(including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your Employment Agreement, any separation or
termination or similar agreement you may enter into with the Company or one of
its Affiliates in connection with termination of your Service, any Award you
hold shall be immediately forfeited and the Company may require that you repay
(with interest or appreciation (if any), as applicable, determined up to the
date payment is made), and you shall promptly repay, to the Company, the Fair
Market Value (in cash or in Shares) of any Shares received upon the settlement
of RSUs during the period beginning on the date that is one year before the date
of your termination and ending on the first anniversary of the date of your
termination. The Fair Market Value of any such Shares shall be determined as of
the date on which the RSUs were settled.

Company’s Right of Offset.

If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law and not causing a violation of Section 409A
of the Code, may offset such amount so owing against the amount of benefits
otherwise distributable. Such determination shall be made by the Committee.

Acknowledgment of Nature of Award.

In accepting the grant of this Award, you acknowledge that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;

(b)    the grant of this Award is voluntary, occasional and discretionary and
does not create any contractual or other right to receive future awards of RSUs,
or benefits in lieu of RSUs even if RSUs have been awarded in the past;

(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d)    your participation in the Plan is voluntary;

(e)    this Award and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

 

7



--------------------------------------------------------------------------------

(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(g)    if you receive Shares, the value of such Shares acquired upon settlement
may increase or decrease in value; and

(h)    no claim or entitlement to compensation or damages arises from
termination of this Award, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the RSUs or Shares received
upon settlement of the RSUs resulting from termination of your Service by the
Employer, and you irrevocably release the Company and the Employer from any such
claim that may arise.

Securities Laws.

By accepting this Award, you acknowledge that Canadian or other applicable
securities laws, including, without limitation, U.S. securities laws and/or the
Company’s policies regarding trading in its securities, may limit or restrict
your right to buy or sell Shares, including, without limitation, sales of Shares
acquired in connection with this Award. You agree to comply with all Canadian
and any other applicable securities law requirements, including, without
limitation, any U.S. securities law requirements and Company policies, as such
laws and policies are amended from time to time.

Data Privacy Notice and Consent.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, the Company, its
Subsidiaries and its Affiliates or such third party administrator as designated
by the Committee in its sole and absolute discretion for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

You understand that the Company, the Employer and/or such third party
administrator as designated by the Committee in its sole and absolute discretion
may hold certain personal information about you, including, but not limited to,
your name, home address, email address and telephone number, date of birth,
social insurance or social security number, passport or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all RSUs or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, administering and managing your
participation in the Plan. You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that, if you reside in the
European Economic Area, you may request a list with the names and addresses of
any potential recipients of Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer Data, in electronic

 

8



--------------------------------------------------------------------------------

or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon settlement of RSUs may be deposited. You understand that, if you
reside in the European Economic Area, Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
Service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
RSUs or other awards or administer or maintain such awards. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

Limits on Transferability; Beneficiaries.

This Award shall not be pledged, hypothecated or otherwise encumbered or subject
to any lien, obligation or liability to any party, or Transferred, otherwise
than by your will or the laws of descent and distribution or to a Beneficiary
upon your death, except that this Award may be Transferred to one or more
Beneficiaries or other Transferees during your lifetime with the consent of the
Committee. A Beneficiary, Transferee, or other person claiming any rights under
this Award Agreement shall be subject to all terms and conditions of the Plan
and this Award Agreement, except as otherwise determined by the Committee, and
to any additional terms and conditions deemed necessary or appropriate by the
Committee.

No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Award shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Award
and any Shares received upon settlement of RSUs that are or would have been
applicable to you.

No Compensation Deferrals.

Neither the Plan, nor this Award Agreement is intended to provide for a deferral
of compensation that would subject the RSUs to taxation prior to the issuance of
Shares as a result of Section 409A of the Code. Notwithstanding anything to the
contrary in the Plan, or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without your

 

9



--------------------------------------------------------------------------------

consent, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this Award. If you are
subject to U.S. taxes, all RSUs to which you are entitled will be issued to you
on the applicable settlement date of the RSUs, as described above in the section
entitled “Settlement of RSUs.”

Entire Agreement; Governing Law; Jurisdiction; Waiver of Jury Trial.

The Plan, this Award Agreement and, to the extent applicable, your Employment
Agreement or any separation agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company and you with respect to the subject matter hereof. This
Award Agreement may not be modified in a manner that adversely affects your
rights heretofore granted under the Plan, except with your consent or to comply
with applicable law or to the extent permitted under other provisions of the
Plan. This Award Agreement is governed by the laws of Canada applicable in the
Province of Ontario, without regard to its principles of conflict of laws.

ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AWARD
OR THE AWARD AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE PROVINCE
OF ONTARIO, AND YOU IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU HEREBY
WAIVE, AND COVENANT THAT YOU WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF THIS AWARD AGREEMENT OR THE SUBJECT MATTER
HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.

By signing this Award Agreement, you acknowledge receipt of a copy of the Plan
and represent that you are familiar with the terms and conditions of the Plan,
and hereby accept this Award subject to all provisions in this Award Agreement
and in the Plan. You hereby agree to accept as final, conclusive and binding all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Award Agreement.

Electronic Delivery and Acceptance.

The Company may, in its sole discretion, decide to deliver any documents related
to this Award or future awards that may be awarded under the Plan by electronic
means

 

10



--------------------------------------------------------------------------------

or request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

Agreement Severable.

In the event that any provision in this Award Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.

Language.

If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

Non-U.S. Terms and Conditions.

Notwithstanding any provision in this Award Agreement, if you work and/or reside
outside the U.S., this Award shall be subject to the general terms and
conditions and the special terms and conditions for your country set forth in
Exhibits B and C, as applicable. Moreover, if you relocate to one of the
countries included in Exhibits B or C, the general terms and conditions and the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Exhibits B and C
constitute part of this Award Agreement.

Waiver.

You acknowledge that a waiver by the Company of breach of any provision of this
Award Agreement shall not operate or be construed as a waiver of any other
provision of this Award Agreement, or of any subsequent breach by you or any
other Participant.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

RESTAURANT BRANDS INTERNATIONAL INC.

AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

ADDITIONAL TERMS AND CONDITIONS TO THE

BASE MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT FOR

PARTICIPANTS OUTSIDE THE U.S.

Certain capitalized terms used but not defined in this Exhibit B have the
meanings set forth in the Restaurant Brands International Inc. Amended and
Restated 2014 Omnibus Incentive Plan (the “Plan”) and/or the Base Matching
Restricted Stock Unit Award Agreement (the “Award Agreement”).

TERMS AND CONDITIONS

This Exhibit B includes additional terms and conditions that govern this Award
granted to you under the Plan if you reside and/or work outside the U.S. and/or
in one of the countries listed below. If you are a citizen or resident of a
country other than the one in which you are currently residing and/or working,
transfer employment and/or residency after this Award is granted or are
considered a resident of another country for local law purposes, the Committee
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to you.

NOTIFICATIONS

This Exhibit B also includes information regarding securities, exchange
controls, tax and certain other issues of which you should be aware with respect
to participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in the respective countries as of
January 2017. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that you not rely on the information in this
Exhibit B as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you vest in this Award or sell Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer employment and/or
residency after this Award is granted or are considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to you.

 

12



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS FOR PARTICIPANTS OUTSIDE THE U.S.

The following terms and conditions apply to you if you reside and/or work
outside of the U.S. and supplement the entire Award Agreement generally:

Entire Agreement.

If you reside and/or work outside the U.S., in no event will any aspect of this
Award be determined in accordance with your Employment Agreement (or other
Service contract). The terms and conditions of this Award will be solely
determined in accordance with the provisions of the Plan and the Award
Agreement, including this Exhibit B, which supersede and replace any prior
agreement, either written or verbal (including your Employment Agreement, if
applicable), in relation to this Award.

Retirement.

Notwithstanding the favorable treatment that is potentially available upon a
termination due to Retirement (as set forth in the Termination section of the
Award Agreement), if the Company receives an opinion of counsel that there has
been a legal judgment and/or legal development in your jurisdiction that would
likely result in this favorable treatment upon termination due to Retirement
being deemed unlawful and/or discriminatory, then the favorable Retirement
treatment will not apply at the time your Service terminates and the Award will
be forfeited if your Service ends before the Vesting Date for any reason other
than as set forth in the Termination section of the Award Agreement.

Taxes.

The following provisions supplement the Taxes section of the Award Agreement:

You acknowledge that your liability for Tax-Related Items may exceed the amount
withheld by the Company and/or the Employer.

If you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Limits on Transferability; Beneficiaries.

The following provision supplements the Limits on Transferability; Beneficiaries
section of the Award Agreement:

If you are located outside the U.S., this Award may not be Transferred to a
designated Beneficiary and may only be Transferred upon your death to your legal
heirs in accordance with applicable laws of descent and distribution. In no case
may this Award be Transferred to another individual during your lifetime.

 

13



--------------------------------------------------------------------------------

Acknowledgement of Nature of Award.

The following provisions supplement the Acknowledgment of Nature of Award
section of the Award Agreement:

You acknowledge the following with respect to this Award:

(a)    The Award and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation.

(b)    In no event should this Award or any Shares acquired under the Plan, and
the income and value of same, be considered as compensation for, or relating in
any way to, past services for the Company, the Employer or any other Affiliate.

(c)    Neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of this Award or of any amounts
due to you pursuant to settlement of this Award or the subsequent sale of any
Shares acquired upon settlement.

(d)    Unless otherwise agreed with the Company, this Award and any Shares
acquired upon the settlement of this Award, and the value and income of same,
are not granted as consideration for, or in connection with, any service you may
provide as a director of any Affiliate.

(e)    Unless otherwise provided in the Plan or by the Company in its
discretion, this Award and the benefits under the Plan evidenced by the Award
Agreement do not create any entitlement to have this Award or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares.

No Advice Regarding Award.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.

Insider Trading Restrictions/Market Abuse Laws.

You acknowledge that you may be subject to insider trading restrictions and/or
market abuse laws, which may affect your ability to acquire or sell Shares or
rights to Shares under the Plan during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws in your
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you should speak to your personal advisor
on this matter.

 

14



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Requirements.

You acknowledge that there may be certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold the Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on the Shares acquired under the Plan) in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country through a
designated bank or broker within a certain time after receipt. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should speak to your personal advisor on this matter.

Imposition of Other Requirements.

The Company reserves the right to impose other requirements on your
participation in the Plan, on this Award and on any Shares acquired upon
settlement of this Award, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

15



--------------------------------------------------------------------------------

TERMS AND CONDITIONS AND NOTIFICATIONS FOR PARTICIPANTS OUTSIDE THE U.S. AND
CANADA

BRAZIL

TERMS AND CONDITIONS

Compliance with Law.

By accepting this Award, you acknowledge that you agree to comply with
applicable Brazilian laws and pay any Tax-Related Items associated with
participation in the Plan, including the settlement of this Award, the receipt
of any dividends or Dividend Equivalents, and the sale of Shares acquired under
the Plan.

Acknowledgments and Agreements.

This provision supplements the Acknowledgement of Nature of Award section of the
Award Agreement including this Exhibit B:

By accepting this Award, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to vest in, and receive
Shares pursuant to, this Award only if the vesting conditions are met and any
necessary services are rendered by you between the Grant Date and the Vesting
Date, and (iii) the value of the underlying Shares is not fixed and may increase
or decrease without compensation to you.

NOTIFICATIONS

Exchange Control Information.

If you are resident or domiciled in Brazil, you will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is
US$100,000 or more. If the aggregate value of such assets and rights is
US$100,000,000 or more, the declaration is required quarterly. Assets and rights
that must be reported include Shares. Foreign individuals holding Brazilian
visas are considered Brazilian residents for purposes of this reporting
requirement and must declare at least the assets held abroad that were acquired
subsequent to the date of admittance as a resident of Brazil.

Tax Financial Transaction (IOF). Payments to foreign countries and repatriation
of funds into Brazil, and the conversion between BRL and USD associated with
such fund transfers, may be subject to the Tax on Financial Transaction. It is
your responsibility to comply with any applicable Tax on Financial Transaction
arising from participation in the Plan. You should consult with your personal
tax advisor for additional details.

 

16



--------------------------------------------------------------------------------

SINGAPORE

TERMS AND CONDITIONS

Sale of Shares.

The Shares subject to this Award may not be offered for sale in Singapore within
six months of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”).

NOTIFICATIONS

Securities Law Information.

The grant of this Award is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the SFA and is not made with a view to this
Award or underlying Shares being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.

CEO/Director Notification Requirement.

If you are the chief executive officer (“CEO”), a director, associate director
or shadow director of the Company’s Singapore Affiliate, you are subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Affiliate in writing when
you receive an interest (e.g., this Award, Shares) in the Company or Affiliate.
In addition, you must notify the Singapore Affiliate when you sell Shares
(including when you sell Shares issued upon settlement of this Award). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any Affiliate. In addition, a notification of
your interests in the Company or Affiliate must be made within two business days
of becoming the CEO or a director.

SPAIN

TERMS AND CONDITIONS

Nature of Grant.

This provision supplements the Acknowledgement of Nature of Award section of the
Award Agreement including this Exhibit B:

In accepting this Award, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.

You understand and agree that, as a condition of this Award, except as provided
for in the Award Agreement, the termination of your Service for any reason
(including for the reasons listed below) will automatically result in the loss
of this Award that has not vested on the date of termination.

 

17



--------------------------------------------------------------------------------

You understand and agree that, unless otherwise provided in the Award Agreement,
the vesting and settlement of this Award is expressly conditioned on your
continuous Service such that if your employment or rendering of Service
terminates for any reason whatsoever, this Award will cease vesting immediately
effective as of the date of such termination for any reason including, but not
limited to: disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.

Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant this Award under the Plan to individuals who may
be employees of the Company or any Affiliate. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or its Affiliates on an
ongoing basis other than to the extent set forth in the Award Agreement.
Consequently, you understand that this Award is granted on the assumption and
condition that this Award and the Shares issued upon settlement shall not become
a part of any employment or service contract (either with the Company, the
Employer or any other Affiliate) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that the grant of this Award would
not be made to you but for the assumptions and conditions referred to above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant to you of this Award shall be null and void.

NOTIFICATIONS

Securities Law Information.

This Award and the Shares described in the Award Agreement do not qualify under
Spanish regulations as securities. No “offer of securities to the public,” as
defined under Spanish law, has taken place or will take place in the Spanish
territory. The Award Agreement has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.

Exchange Control Information.

To participate in the Plan, you must comply with exchange control regulations in
Spain. You are required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts) held abroad, as well as the
Shares held in such accounts and transactions carried out with non-residents, if
the value of the transactions for all such accounts during the prior tax year or
the balances in such accounts as of December 31 of the prior tax year exceeds
€1,000,000.

 

18



--------------------------------------------------------------------------------

The acquisition of Shares and the sale of Shares must also be declared for
statistical purposes to the Dirección General de Comercio e Inversiones (the
“DGCI”) of the Ministry of Industry, Tourism and Commerce. Because you will not
purchase or sell the Shares through the use of a Spanish financial institution,
you must make the declaration by filing a D-6 form with the DGCI. Generally, the
D-6 form must be filed each January while the Shares are owned or to report the
sale of Shares; however, if the value of Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if you hold 10% or more of
the share capital of the Company), the declaration must be filed within one
month of the acquisition or disposition, as applicable.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds) exceeding €50,000, you must inform the
financial institution receiving the payment of the basis upon which such payment
is made. You will need to provide the institution with the following
information: (i) your name, address, and fiscal identification number; (ii) the
name and corporate domicile of the Company; (iii) the amount of the payment;
(iv) the currency used; (v) the country of origin; (vi) the reasons for the
payment; and (vii) any further information that may be required.

Foreign Asset/Account Reporting Information.

To the extent that you hold rights or assets (e.g., Shares, cash, etc.) in a
bank or brokerage account outside of Spain with a value in excess of €50,000 per
type of right or asset as of December 31 each year, you are required to report
information on such rights and assets on your tax return for such year. Shares
acquired under the Plan constitute securities for purposes of this requirement,
but this Award (whether vested or unvested) is not considered an asset or right
for purposes of this requirement.

If applicable, you must report the rights or assets on Form 720 by no later than
March 31 following the end of the relevant year. After such rights or assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000. Failure to comply with this reporting requirement may result in
penalties to you. Accordingly, you should consult your personal tax and legal
advisors to ensure that you are properly complying with your reporting
obligations.

SWITZERLAND

NOTIFICATIONS

Securities Law Information.

The offer of this Award is considered a private offering in Switzerland and is
therefore not subject to registration in Switzerland. Neither the Award
Agreement nor any other materials relating to this Award constitute a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to this
Award may be publicly distributed nor otherwise made publicly available in
Switzerland.

 

19



--------------------------------------------------------------------------------

UNITED KINGDOM

TERMS & CONDITIONS

Tax Acknowledgment.

The following provisions supplement the Taxes section of the Award Agreement,
including this Exhibit B:

Without limitation to the Taxes section of the Award Agreement, you hereby agree
that you are liable for all Tax-Related Items and hereby covenant to pay all
such Tax-Related Items, as and when requested by the Company or (if different)
the Employer, or by HM Revenue & Customs (“HMRC”) (or any other tax authority or
any other relevant authority). You also hereby agree to indemnify and keep
indemnified the Company and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold on your behalf or have paid or
will pay to HMRC (or any other tax authority or any other relevant authority).

 

20



--------------------------------------------------------------------------------

EXHIBIT C

RESTAURANT BRANDS INTERNATIONAL INC.

AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

ADDITIONAL TERMS AND CONDITIONS TO THE

BASE MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT FOR

PARTICIPANTS IN CANADA

Certain capitalized terms used but not defined in this Exhibit C have the
meanings set forth in the Restaurant Brands International Inc. Amended and
Restated 2014 Omnibus Incentive Plan (the “Plan”) and/or the Base Matching
Restricted Stock Unit Award Agreement (the “Award Agreement”).

TERMS AND CONDITIONS

This Exhibit C includes additional terms and conditions that govern this Award
granted to you under the Plan if you reside and/or work in Canada. If you are a
citizen or resident of a country other than Canada, transfer employment after
this Award is granted or are considered a resident of another country for local
law purposes, the Committee shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply to you.

NOTIFICATIONS

This Exhibit C also includes information regarding securities, exchange
controls, tax and certain other issues of which you should be aware with respect
to participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in Canada as of January 2017. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Exhibit C as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time the RSUs subject to
this Award vest and settle or you sell Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in Canada may apply to your
situation.

Finally, if you are a citizen or resident of a country other than Canada,
transfer employment after this Award is granted or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you.

 

21



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

Taxes

Prior to settlement of this Award, you will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer or from proceeds of
the sale of Shares. Alternatively, or in addition, if permissible under local
law, the Company may in its sole and absolute discretion (1) permit you to
direct the Company to arrange for the sale of Shares that you acquire to meet
the withholding obligation for Tax-Related Items (on your behalf pursuant to
this authorization without further consent), and/or (2) permit you to surrender
to the Company the number of vested RSUs necessary to satisfy the minimum
withholding amount (such number of vested RSUs determined by dividing the
minimum withholding amount by the Fair Market Value of a Share on the applicable
date).

Data Privacy Notice and Consent.

This provision supplements the Data Privacy Notice and Consent section of the
Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, its Affiliates and the Committee to disclose and discuss
the Plan with their advisors. You further authorize the Employer, the Company,
and any other Affiliate to record such information and to keep such information
in your employee file.

NOTIFICATIONS

Securities Law Information.

You are permitted to sell Shares acquired under the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired under the Plan takes place through the facilities of a stock exchange
on which the Shares are listed (i.e., the New York Stock Exchange or the Toronto
Stock Exchange).

Foreign Asset/Account Reporting Information.

You must report annually on Form T1135 (Foreign Income Verification Statement)
the foreign property you hold (including any Shares acquired under the Plan, if
held outside Canada), if the total value of such foreign property exceeds
C$100,000 at any time during the year. The unvested portion of this Award also
must be reported (generally at nil cost) on Form 1135 if the C$100,000 threshold
is exceeded due to other foreign property you hold. If Shares are acquired, the
cost generally is their adjusted cost base (the “ACB”). The ACB would normally
equal the Fair Market Value of the Shares at the time of acquisition, but if you
own other Shares, the ACB may have to be averaged with the ACB of the other
Shares. The form must be filed by April 30 of the following year. You should
consult with a personal advisor to ensure you comply with the applicable
reporting obligation.

 

22



--------------------------------------------------------------------------------

The following provision regarding language consent will apply to you if you are
a resident of Quebec:

Language Consent.

The parties acknowledge that it is their express wish that the Award Agreement,
as well as all addenda, documents, notices, and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
Convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

 

23